DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to amendments and remarks filed on 9/26/2022.
Claim 5 is cancelled. Claims 1-4 & 6-22 remain pending. Claims 1, 7-9, 13, 16, & 21-22 are amended. Claims 1-4 & 6-22 have been examined and are rejected. 


Priority
This application is a continuation of PCT/CN2021/089214 filed 4/23/2021 and claims
priority to foreign application CN202010364610.5 filed 4/30/2020.


Response to Arguments
Applicant’s arguments filed in the communications above have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
 
For at least these reasons, applicant’s arguments are considered not persuasive. 


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-10, 16, & 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay et al. (US 2016/0323235 A1) in view of Li (US 2019/0327192 A1).
With regard to Claim 1, Lindsay teaches:
An information interaction method, comprising:
receiving a group creating request message comprising an identification of a group member, and creating a discussion group comprising the group member based on the group creating request message, wherein the group creating request message is sent by a mail server; (a user can create a chat from an existing email discussion by sending a request relayed by a mail server to an IM server [Lindsay: 0029; 0040]);
sending a group creating notification message to an IM client device of the group member, to display the discussion group on the IM client device based on the group creating notification message; wherein the IM client device displays the discussion group based on the group creating notification message; (after the IM server has created the chat, the IM server invites all of the email recipients to the chat as members of the chat, wherein once a member accepts the invitation, they can continue the conversation using the IM service, provided by the IM server [Lindsay: 0033; 0047]).

While Lindsay teaches that the email and IM clients are not required to be separate applications [Lindsay: 0036], it does not explicitly teach that the mail client device receives discussion group creation notifications and displays the discussion group. 
	
In a similar field of endeavor involving integrating email and instant messaging (IM) functions in a same user interface, Li discloses:
sending the group creating notification message to a mail client device through the mail server, to display the discussion group on the mail client device based on the group creating notification message, wherein the mail client device of the group member display the discussion group based on the group creating notification message; (obtain an IM opening instruction sent by a client, and display, according to the IM opening instruction, a corresponding IM chat window on the client in an email interface displayed on the client, wherein specified email content is sent into the at least one IM chat window for display [Li: 0013-15; 0061-62]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lindsay in view of Li in order to enable the mail client device to receive discussion group creation notifications and display the discussion group in the system of Lindsay. 
One of ordinary skill in the art would have been motivated to combine Lindsay with Li as doing so would allow both email and IM functions to be provided by a social network server, enabling the social network platform to manage emails and realize IM [Li: 0062]. 

With regard to Claim 2, Lindsay-Li teaches:
The method according to claim 1, wherein the group member comprises a sharer and a shared member of a target email; and the creating a discussion group comprising the group member based on the group creating request message comprises: creating a discussion group comprising the sharer and the shared member based on the group creating request message; (the IM server invites all of the email recipients to the chat as members of the chat, wherein once a member accepts the invitation, they can continue the conversation using the IM service, provided by the IM server [Lindsay: 0033; 0047]. the group chat IM session comprises the sender and one or more recipients of the email [Li: 0065-67]).

With regard to Claim 3, Lindsay-Li teaches:
The method according to claim 2, wherein the group creating request message is generated through the mail server by: receiving a sharing instruction, wherein the sharing instruction is generated by a mail client device of the sharer based on the target email, and the sharing instruction comprises the identification of the group member; and generating the group creating request message based on the sharing instruction; (a user can create a chat from an existing email discussion by sending a request relayed by a mail server to an IM server which invites all of the email recipients to the chat as members of the chat [Lindsay: 0029; 0033; 0040]. a user can click a hyperlink corresponding to one or more recipients in an email interface as a request to initiate a group chat IM session with those recipients [Li: 0065-67]).

With regard to Claim 4, Lindsay-Li teaches:
The method according to claim 1, wherein the group member comprises a sender, a recipient and a carbon copy person of the target email; and the creating a discussion group comprising the group member based on the group creating request message comprises: creating a discussion group comprising at least one of the sender, the recipient and the carbon copy person, based on the group creating request message; (IM gateway checks the email recipient list and validates that each recipient has a valid IM account, wherein for all valid recipients, the mail to IM gateway contacts the IM server and initiates a group chat with the sender and the valid recipients [Lindsay: 0045]. Li teaches that the names/addresses in the recipient fields, i.e., “recipients”, “cc”, “bcc”, or the sender field can be clicked to open IM sessions with the recipient(s) or sender of the present email message [Li: 0061]). 

With regard to Claim 7, Lindsay-Li teaches:
The method according to claim 1, wherein after the sending the group creating notification message to the IM client device of the group member, the method further comprises: receiving discussion information of the discussion group on the IM client device; and sending the discussion information to the mail client device, to display the discussion information in the discussion groups on both the mail client device and the IM client device synchronously; (once a member accepts the invitation, they can continue the conversation using the IM service, and the IM service then maintains an IM chat session for the invited and responding parties [Lindsay: 0033-34]. Li teaches displaying a corresponding IM chat window on the client in an email interface displayed on the client [Li: 0013-15; 0061-62], wherein email sender and recipients as well as IM participants can be on different devices, which are processed to synchronize current contents of email and IM messages [Li: 0098]).

With regard to Claim 8, Lindsay-Li teaches:
The method according to claim 1, wherein after the sending the group creating notification message to the IM client device of the group member, the method further comprises: receiving the discussion information of the discussion group from the mail client device; and sending the discussion information to the IM client device, to display the discussion information in the discussion groups on both the mail client device and the IM client device synchronously; (once a member accepts the invitation, they can continue the conversation using the IM service, and the IM service then maintains an IM chat session for the invited and responding parties [Lindsay: 0033-34]. Li teaches displaying a corresponding IM chat window on the client in an email interface displayed on the client [Li: 0013-15; 0061-62], wherein email sender and recipients as well as IM participants can be on different devices, which are processed to synchronize current contents of email and IM messages [Li: 0098]).

With regard to Claim 9, Lindsay-Li teaches:
The method according to claim 1, wherein after the sending the group creating notification message to the mail client device through the mail server, the method further comprises: receiving a discussion group state update message from a first client device; and sending the discussion group state update message to a second client device, to update a state of the displayed discussion group by the second client device based on the discussion group state update message, wherein the first client device is the mail client device and the second client device is the IM client device, or wherein the first client device is the IM client device and the second client device is the mail client device; (the IM service can terminate the IM chat session upon request of the parties in the IM chat session, wherein any of the responding parties, either a recipient or the sender can request a termination or tear down of the IM chat session [Lindsay: 0034]. Li teaches other recipients of the email message or other users of a social network can be added to the chat sessions, forming one or more group chats sharing the information related to the email message [Li: 0066]).

With regard to Claim 10, Lindsay-Li teaches:
The method according to claim 9, wherein the discussion group state update message comprises at least one of: a group member update message, dissolution of the discussion group, update of discussion information in the discussion group and update of a reading status of the discussion information in the discussion group; (the IM service can terminate the IM chat session upon request of the parties in the IM chat session, wherein any of the responding parties, either a recipient or the sender can request a termination or tear down of the IM chat session [Lindsay: 0034]. Li teaches other recipients of the email message or other users of a social network can be added to the chat sessions, forming one or more group chats sharing the information related to the email message [Li: 0066]).

With regard to Claim 16, Lindsay teaches:
An information interaction method, comprising: 
receiving a sharing instruction, wherein the sharing instruction is generated by a mail client device of a sharer based on the target email, and generating a group creating request massage comprising an identification of a group member based on the sharing instruction; (a user can create a chat from an existing email discussion by sending a request relayed by a mail server to an IM server [Lindsay: 0029; 0040]);
and sending the group creating request massage to an IM server, wherein the IM server creates a discussion group comprising the group member based on the group creating request message, and sends the group creating notification message to an IM client device and a mail client device of the group member, to display the discussion group on the IM client device and the mail client device based on the group creating notification message; (after the IM server has created the chat, the IM server invites all of the email recipients to the chat as members of the chat, wherein once a member accepts the invitation, they can continue the conversation using the IM service, provided by the IM server [Lindsay: 0033; 0047]).

While Lindsay teaches that the email and IM clients are not required to be separate applications [Lindsay: 0036], it does not explicitly teach that the mail client device receives discussion group creation notifications and displays the discussion group. 
	
In a similar field of endeavor involving integrating email and instant messaging (IM) functions in a same user interface, Li discloses:
send the group creating notification message to a mail client device of the group member, to display the discussion group on the mail client device based on the group creating notification message; (obtain an IM opening instruction sent by a client, and display, according to the IM opening instruction, a corresponding IM chat window on the client in an email interface displayed on the client, wherein specified email content is sent into the at least one IM chat window for display [Li: 0013-15; 0061-62]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lindsay in view of Li in order to enable the mail client device to receive discussion group creation notifications and display the discussion group in the system of Lindsay. 
One of ordinary skill in the art would have been motivated to combine Lindsay with Li as doing so would allow both email and IM functions to be provided by a social network server, enabling the social network platform to manage emails and realize IM [Li: 0062]. 

With regard to Claim 20, Lindsay-Li teaches:
The method according to claim 16, further comprising: receiving a request for viewing a message card from the IM client device; determining an email corresponding to the message card based on the request for viewing the message card; and sending the determined email to the IM client device, to display content of the email on the IM client device; (a user can create a chat from an existing email discussion by sending a request relayed by a mail server to an IM server, wherein email content information can be placed into the IM chat [Lindsay: 0029; 0040; 0046]. Li teaches a user utilizing an instant messaging client in a group chat session can click a hyperlink as a request to open an email from the IM chat window causing an email interface to be opened that can overlap or be side by side with that of its original IM session [Li: 0087]).

With regard to Claims 21-22, they appear substantially similar to the limitations recited by claims 1 & 16 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 21-22 are rejected for the same reasons as set forth in claims 1 & 16.


Claims 6, 13-14, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay et al. (US 2016/0323235 A1) in view of Li (US 2019/0327192 A1) as applied to claims 1, 3, & 9 above, and further in view of Volach (US 2016/0212091 A1).
With regard to Claim 6, Lindsay-Li teaches:
The method according to claim 3, the method further comprises: receiving a processing instruction, wherein the processing instruction is generated by a mail client device of a user based on the target email, and the processing instruction comprises an identification of the user; and adding the user to the discussion group as a group member based on the identification of the user; (a user can create a chat from an existing email discussion by sending a request relayed by a mail server to an IM server [Lindsay: 0029; 0040]. Li teaches other recipients of the email message or other users of a social network can be added to the chat sessions, forming one or more group chats sharing the information related to the email message [Li: 0066]).

However, Lindsay-Li does not teach that the user is added to the discussion group after creating the discussion group.  
	
In a similar field of endeavor involving enabling electronic mails and instant messaging (IM) messages to be exchanged among session participants, Volach discloses:
wherein after the creating a discussion group comprising the group member based on the group creating request message, the method further comprises: receiving a processing instruction, wherein the processing instruction is generated by a mail client device of a user based on the target email, and the processing instruction comprises an identification of the user; and adding the user to the discussion group as a group member based on the identification of the user; (adding email recipients to an ongoing messaging session between participants using one or more communication protocols including an email protocol and instant messaging protocol, wherein when a participant of the messaging session is subscribed or otherwise joins the session, the system will forward the previous media messages of the messaging session to the newly added participant [Volach: 0055; 0084]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lindsay-Li in view of Volach in order to add a user to the discussion group after creating the discussion group in the system of Lindsay-Li. 
One of ordinary skill in the art would have been motivated to combine Lindsay-Li with Volach as doing so would increase the efficiency of the process of bringing new participants up to date with an ongoing group discussion. 

With regard to Claim 13, Lindsay-Li teaches:
The method according to claim 1, the method further comprises: receiving from the mail server a group member addition request message comprising an identification of a new member; and adding the new member to the discussion group based on the group member addition request message; (a user can create a chat from an existing email discussion by sending a request relayed by a mail server to an IM server [Lindsay: 0029; 0040]. Li teaches other recipients of the email message or other users of a social network can be added to the chat sessions, forming one or more group chats sharing the information related to the email message [Li: 0066]).

However, Lindsay-Li does not teach that the user is added to the discussion group after the sending the group creating notification message to the mail client device through the mail server.  
	
In a similar field of endeavor involving enabling electronic mails and instant messaging (IM) messages to be exchanged among session participants, Volach discloses:
wherein after the sending the group creating notification message to the mail client device through the mail server, the method further comprises: receiving from the mail server a group member addition request message comprising an identification of a new member; and adding the new member to the discussion group based on the group member addition request message; (adding email recipients to an ongoing messaging session between participants using one or more communication protocols including an email protocol and instant messaging protocol, wherein when a participant of the messaging session is subscribed or otherwise joins the session, the system will forward the previous media messages of the messaging session to the newly added participant [Volach: 0055; 0084]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lindsay-Li in view of Volach in order to add a user to the discussion group after creating the discussion group in the system of Lindsay-Li. 
One of ordinary skill in the art would have been motivated to combine Lindsay-Li with Volach as doing so would increase the efficiency of the process of bringing new participants up to date with an ongoing group discussion. 

With regard to Claim 14, Lindsay-Li-Volach teaches:
The method according to claim 13, wherein the group member addition request message is sent when the mail server shares the target email with the new member; (adding email recipients to an ongoing messaging session between participants using one or more communication protocols including an email protocol and instant messaging protocol, wherein when a participant of the messaging session is subscribed or otherwise joins the session, the system will forward the previous media messages of the messaging session to the newly added participant [Volach: 0055; 0084]. Li teaches other recipients of the email message or other users of a social network can be added to the chat sessions, forming one or more group chats sharing the information related to the email message [Li: 0066]).

With regard to Claim 19, Lindsay-Li teaches:
The method according to claim 16, wherein the method further comprises: receiving a group member addition request message comprising an identification of a group member from the mail client device; and sending the group member addition request message to the IM server, to add the group member to the discussion group by the IM server based on the group member addition request message; (a user can create a chat from an existing email discussion by sending a request relayed by a mail server to an IM server [Lindsay: 0029; 0040]. Li teaches other recipients of the email message or other users of a social network can be added to the chat sessions, forming one or more group chats sharing the information related to the email message [Li: 0066]).

However, Lindsay-Li does not teach that the group member is added to the discussion group after the sending the group creating request message to the IM server.  
	
In a similar field of endeavor involving enabling electronic mails and instant messaging (IM) messages to be exchanged among session participants, Volach discloses:
wherein after the sending the group creating request message to the IM server, the method further comprises: receiving a group member addition request message comprising an identification of a group member from the mail client device; and sending the group member addition request message to the IM server, to add the group member to the discussion group by the IM server based on the group member addition request message; (adding email recipients to an ongoing messaging session between participants using one or more communication protocols including an email protocol and instant messaging protocol, wherein when a participant of the messaging session is subscribed or otherwise joins the session, the system will forward the previous media messages of the messaging session to the newly added participant [Volach: 0055; 0084]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lindsay-Li in view of Volach in order to add a user to the discussion group after creating the discussion group in the system of Lindsay-Li. 
One of ordinary skill in the art would have been motivated to combine Lindsay-Li with Volach as doing so would increase the efficiency of the process of bringing new participants up to date with an ongoing group discussion. 


Claims 11-12 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay et al. (US 2016/0323235 A1) in view of Li (US 2019/0327192 A1) as applied to claim 10 above, and further in view of Dong et al. (US 2016/0366077 A1).
With regard to Claim 11, Lindsay-Li teaches:
The method according to claim 10, wherein after the receiving the discussion group state update message from a first client device, the method further comprises: adding the group member update message to a message queue, wherein the group member update message comprises withdrawing of an existing group member and/or an addition of a new group member; (other recipients of the email message or other users of a social network can be added to the chat sessions, forming one or more group chats sharing the information related to the email message, wherein when a user opens an IM chat window with other users, the names of the other users will be input into addressee or copy recipient fields of the email by the social network platform [Li: 0066; 0076; 0092]).

However, Lindsay-Li does not teach:
receiving a group member state acquisition instruction from the mail server; sending the group member update message to the mail server based on the group member state acquisition instruction, to update a target email collaborator list by the mail server based on the group member update message.
	
In a similar field of endeavor involving integrating instant messaging application with an e-mail sending and receiving function, Dong discloses:
receiving a group member state acquisition instruction from the mail server; sending the group member update message to the mail server based on the group member state acquisition instruction, to update a target email collaborator list by the mail server based on the group member update message; (after the e-mail group is generated, the server may maintain updating of data of the e-mail group according to data of the instant messaging group, for example, the server may continuously acquire updated data of the corresponding instant messaging group, and, according to the updated data, update information of the e-mail group corresponding to the instant messaging group, wherein the updated data may include at least one of the following: updated data of the members in the instant messaging group (for example, group members' addition, deletion and the like) [Dong: 0260]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lindsay-Li in view of Dong in order to send the group member update message to the mail server based on the group member state acquisition instruction to update a target email collaborator list in the system of Lindsay-Li. 
One of ordinary skill in the art would have been motivated to combine Lindsay-Li with Dong as doing so would allow group data from the instant messaging group to be updated to the email group thereby synchronizing group participants and further integrating the applications. 

With regard to Claim 12, Lindsay-Li teaches the method according to claim 9, but does not teach:
wherein the group member state acquisition instruction is generated when the mail server monitors that a group member update message is added to the message queue of an IM server.

In a similar field of endeavor involving integrating instant messaging application with an e-mail sending and receiving function, Dong discloses:
wherein the group member state acquisition instruction is generated when the mail server monitors that a group member update message is added to the message queue of an IM server; (after the e-mail group is generated, the server may maintain updating of data of the e-mail group according to data of the instant messaging group, for example, the server may continuously acquire updated data of the corresponding instant messaging group, and, according to the updated data, update information of the e-mail group corresponding to the instant messaging group, wherein the updated data may include at least one of the following: updated data of the members in the instant messaging group (for example, group members' addition, deletion and the like) [Dong: 0260]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lindsay-Li in view of Dong in order to generate a group member state acquisition instruction when it is determined that a group member update message is added to the message queue in the system of Lindsay-Li. 
One of ordinary skill in the art would have been motivated to combine Lindsay-Li with Dong as doing so would allow group data from the instant messaging group to be updated to the email group thereby synchronizing group participants and further integrating the applications. 

With regard to Claim 17, Lindsay-Li teaches:
The method according to claim 16, wherein after the sending the group creating request message to the IM server, the method further comprises: receiving the group member update message, wherein the group member update message is sent by the IM server; (the IM service can terminate the IM chat session upon request of the parties in the IM chat session, wherein any of the responding parties, either a recipient or the sender can request a termination or tear down of the IM chat session [Lindsay: 0034]. Li teaches other recipients of the email message or other users of a social network can be added to the chat sessions, forming one or more group chats sharing the information related to the email message [Li: 0066]).

However, Lindsay-Li does not teach:
monitoring a message queue of the IM server, and generating a group member state acquisition instruction when it is determined that a group member update message is added to the message queue; sending the group member state acquisition instruction to the IM server; receiving the group member update message, wherein the group member update message is sent by the IM server based on the group member state acquisition instruction; and updating a target email collaborator list based on the group member update message.

In a similar field of endeavor involving integrating instant messaging application with an e-mail sending and receiving function, Dong discloses:
monitoring a message queue of the IM server, and generating a group member state acquisition instruction when it is determined that a group member update message is added to the message queue; sending the group member state acquisition instruction to the IM server; receiving the group member update message, wherein the group member update message is sent by the IM server based on the group member state acquisition instruction; and updating a target email collaborator list based on the group member update message; (after the e-mail group is generated, the server may maintain updating of data of the e-mail group according to data of the instant messaging group, for example, the server may continuously acquire updated data of the corresponding instant messaging group, and, according to the updated data, update information of the e-mail group corresponding to the instant messaging group, wherein the updated data may include at least one of the following: updated data of the members in the instant messaging group (for example, group members' addition, deletion and the like) [Dong: 0260]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lindsay-Li in view of Dong in order to generate a group member state acquisition instruction when it is determined that a group member update message is added to the message queue to update a target email collaborator list in the system of Lindsay-Li. 
One of ordinary skill in the art would have been motivated to combine Lindsay-Li with Dong as doing so would allow group data from the instant messaging group to be updated to the email group thereby synchronizing group participants and further integrating the applications. 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsay et al. (US 2016/0323235 A1) in view of Li (US 2019/0327192 A1) as applied to claim 2 above, and further in view of Rosenberg et al. (US 2008/0208984 A1).
With regard to Claim 15, Lindsay-Li teaches:
The method according to claim 2, further comprising: receiving a content message from the mail server, wherein the content message is sent from a document server to the mail server based on an instruction sent by the mail client device of the group member; and sending the content message to the discussion group on the IM client device for display; (a user can create a chat from an existing email discussion by sending a request relayed by a mail server to an IM server, wherein email content information can be placed into the IM chat [Lindsay: 0029; 0040; 0046]. Li teaches IM chatting involves communication for intermittently sending a message in the form of texts, voices, pictures, videos, expressions, files, hyperlinks, GPS addresses and/or any combination thereof, while email content involves transmission files, pictures, audio clips, videos, expressions, hyperlinks, GPS addresses and/or any combination thereof [Li: 0084]).

However, Lindsay-Li does not teach receiving an edited content message sent from a document server to the mail server after the document server edits a shared document corresponding to the target email.
	
In a similar field of endeavor involving integrating instant messaging with electronic mail in a user interface, Rosenberg discloses:
receiving an editing content message from the mail server, wherein the editing content message is sent from a document server to the mail server after the document server edits a shared document corresponding to the target email based on a mail editing instruction sent by the mail client device of the group member; and sending the editing content message to the discussion group on the IM client device for display; (chat content may be accessible as email content for use with the draft email message, wherein the message composition logic may further include email message editing logic for receiving changes to the email content such that a user command may represent selection of a user interface button for converting the draft chat message to the draft email message and the chat message conversion logic may be operable to copy the chat content to the email content, and wherein the email content may comprise a text, graphics, at least one attached document, or a combination thereof [Rosenberg: 0008; 0039]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lindsay-Li in view of Rosenberg in order to receive an edited content message sent from a document server to the mail server after the document server edits a shared document corresponding to the target email in the system of Lindsay-Li. 
One of ordinary skill in the art would have been motivated to combine Lindsay-Li with Rosenberg as doing so would allow a user who is composing an email message to convert the message to a chat message.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsay et al. (US 2016/0323235 A1) in view of Li (US 2019/0327192 A1) in view of Dong et al. (US 2016/0366077 A1) as applied to claim 17 above, and further in view of Malik et al. (US 2017/0099238 A1).
With regard to Claim 18, Lindsay-Li-Dong teaches:
The method according to claim 17, wherein after the updating a target email collaborator list based on the group member update message, the method further comprises: assigning a processing permission of the target email to a new member of the group; (gateway validates that all of the recipients have valid accounts with the IM server and if not, the gateway attempts to associate the recipients without valid accounts with guest accounts [Lindsay: 0031]. Li teaches other recipients of the email message or other users of a social network can be added to the chat sessions, forming one or more group chats sharing the information related to the email message [Li: 0066]). 

However, Lindsay-Li-Dong does not:
and canceling a processing permission of the target email enjoyed by a member withdrawing from the group, based on the updated target email collaborator list.
	
In a similar field of endeavor involving initiating instant messaging chat sessions from email messages, Malik discloses:
assigning a processing permission of the target email to a new member of the group and canceling a processing permission of the target email enjoyed by a member withdrawing from the group, based on the updated target email collaborator list; (if the user chooses to invite a contact from a second roster window (users not currently part of the chat session) to the current chat session in the chat window, then the user may select the contact from the second roster window and “drag and drop” that contact into the first roster window (users currently part of the chat session), thereby effectively inviting that contact into the current chat session; and similarly, if the user wishes to remove a currently chatting contact from the IM chat session, then the user may “drag and drop” that contact from the first roster window to the second roster window [Malik: 0107; Fig. 15]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lindsay-Li-Dong in view of Malik in order to cancel a processing permission of the target email enjoyed by a member withdrawing from the group in the system of Lindsay-Li-Dong. 
One of ordinary skill in the art would have been motivated to combine Lindsay-Li-Dong with Malik as doing so would provide a system in which participants can be added as well as removed from a current IM chat session by moving the contacts from one roster window to the other roster window [Malik: 0107]. 


Conclusion
Applicant’s amendment necessitated any new grounds of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446